 

Exhibit 10.3

 

JOINT SCHOOL-RUNNING AGREEMENT

 

Party A: People’s Government of Shaoyang County

 

Legal Representative: Xiangming Zhao

 

Mayor of Government of Shaoyang County

 

Party B: Changsha Huanqiu Vocational Secondary School

 

Legal Representative: Guangwen He

 

For the purposes of further fulfilling the Decision Concerning Further
Implementation of Reform and Development of Vocational Education promulgated by
the State Council, further strengthening one-to-one aiding and assistance of
vocational education, strengthening and magnifying the brand of vocational
education of Shaoyang County, after sufficient consultations, concerning the
school running cooperation between Shaoyang County Industrial Vocational School
(“Industrial and Vocational School”) and Changsha Huanqiu Vocational Secondary
School, Party A and Party B make and enter into this agreement, as follows:

 

I Objective of school running cooperation: to strengthen the management of
school, to increase students’ professional skills, to properly settle the
problem of employment of graduates, to enlarge the scale of the school and to
make the school to become a place where parents are satisfied, students become
talents and the government feels assured. To make the school the provincial
model county-level vocational education center through 2008 and 2009. To develop
the school into a national key vocational school through 2009 to 2010.

 

II Type of School Running Cooperation: sponsored by government and funded by
private capital. The school is owned by People’s Government of Shaoyang County.
The school name will be Shaoyang Industrial Vocational Technical School. The
educational administrative authority of Party A will apply to Education Bureau
of Shaoyang City for the school running license and other formalities.

 

III Management Method of School: the school shall be managed by Board of
Directors in accordance with the school’s article of association. The Board of
Directors shall be created by Party A and Party B and 40% of the directors shall
be designated by Party A and 60% by Party B.

 

Chairman of the Board of Directors shall be designated by Party B.

 

Executive Vice-chairman (the principal) and legal representative shall be
designated by Party A.

 

The administrative staff of the school shall be consisted of those who
designated by Party B and the administrative staff of former Shaoyang Industrial
and Vocational School. The school implements target-based assessment management
system on the administrative staff, one year later, the competitive mechanism
for selecting the superior and eliminate the inferior shall be carried out. For
the arrangement of staff dismissed by the school, the administrative staff
designated by Party A shall be arranged by Party A in accordance with the
regulations concerning the management of the administrative staff in
county-sponsored schools, while the administrative staff designated by Party B
shall be arranged by Party B pursuant to the relevant laws, regulations,
government policies and employment contracts.

 

IV Term of Cooperation: 18 years, from January 25th 2008 to January 24th 2026.
When the term expires, Party A and Party B shall liquidate the school and finish
the handing-over of the school, and then their rights and obligations shall
terminate.

 

V. Duties to be fulfilled and Rights to be enjoyed by Party A and Party B

 

1.Party A’s Duties and Rights

 

1.1Party A will enjoy the ownership and supervision power over the school land
use right and the attachments on the land (such as the teaching buildings,
office buildings, students dormitories and other teaching facilities). The
assets newly added during the term of cooperation shall be owned by Party A when
the Agreement expires.

 

1.2Party A shall be responsible for paying the wages of all the retired staff,
in-service administrative staff, retired administrative staff and the in=service
teaching staff members of the present industrial and vocational school. All the
staff of the school shall enjoy equal salary and treatment equivalent to those
of other state schools.

 

1.3Party A shall ensure that Party A’s retired staff, in-service administrative
staff, retired administrative staff, in-service teaching staff members enjoy the
equal medical insurance, work-related injury insurance, endowment insurance,
housing accumulation fund, and the subsidiaries and allowances granted by
finance bureaus and other treatment equivalent to the staff of other state
schools.

 

 

 

 

1.4During the term of the Agreement, as to Party A’s regular enlisted staff
members and administrative staff dismissed by Party B in accordance with
target-based assessment, Party A shall be responsible for their proper
arrangement and the operations of the school shall not be affected due to such
dismissal.

 

1.5Party A shall be responsible for evaluating the students’ number that can be
undertaken by the present teaching staff members in accordance with the relevant
regulations of vocational school. And then Party A and Party B shall cooperate
to evaluate and confirm the actual teaching and administrative staff numbers for
every 100 newly-added students. As to the actually newly-added staff, 30% shall
be designated by Party A, and 70% by Party B.

 

As for those staff to be designated by Party A, Party A shall recruit from the
county on a basis of competitive selection. And they shall enjoy the equal
treatment with those staff recruited by the former industrial and vocational
school.

 

1.6Pursuant to the requirements of Report on the Feasibility of Constructing
Shaoyang County Industrial and Vocational High School as a County-level
Vocational Educational Center, Party A shall be responsible for further
confiscating land of 30mu behind the school as the phase one project
construction land before the end of March, 2008. As to the expenses and cost
incurred by land confiscation, Party B shall pay for Party A and be repaid by
Party A through the funds obtained from the superior authorities and the
vocational education funds allocated in accordance with the Article 15 of this
Agreement.

 

1.7Party A shall be responsible for going through all the formalities required
by constructing the school gate (Party B shall be responsible for paying the
expenses and costs incurred by school gate construction). During school running
cooperation, Party A shall treat the extension projects and newly built houses
in accordance with the policies concerning public education investment
construction, and Party A shall coordinate and settle the disputes in the course
of the construction.

 

1.8Party A shall be responsible for positively optimizing the environment of the
school and ensuring the health development of the school.

 

1.9Party A’s education bureau shall be responsible for making the enrollment
policy, setting the enrollment objectives and standardizing the enrollment
activities. Besides, Party A shall responsible for implementing the measures
concerning school enrollment plans, year-end assessment, excellent selection and
staff promotion and ensuring the achievement of enrollment objectives.

 

1.10Within the term of agreement, in principle Party A will not review and
approve new vocational schools (including training schools), unless expressively
required by national laws, regulations and policies.

 

1.11During the term of Agreement, all the policy-funds Party A applies for and
obtains from the superior authorities in the name of the school shall be used
for the school construction and development (according to priority, such
policy-based funds shall be used for repaying the debts incurred before the
school running cooperation, expenses caused by land confiscation and school
construction), but not used for other purposes.

 

1.12Party A will provide, free of charge, the schoolhouses, school premises,
equipments and facilities to Party B for school running.

 

1.13Party A shall be responsible for settling the handing-down problems of the
former industrial and vocational high school before the cooperation. In order to
ensure the stable and healthy development of the school, the policy-based funds
obtained from superior authorities and county government shall be first used for
repaying the debts incurred from the school extension and teaching input of the
former industrial and vocational school before the cooperation.

 

1.14Party A shall assume all the responsibilities and duties required by the
relevant laws and regulations of vocational education.

 

1.15Based on the relevant national laws and regulations of vocational education
and    the development need of the school, Party A shall inject at least RMB 300
thousand Yuan every year, which shall be appropriated to the Changsha Huanqiu
Vocational Secondary School. Shaoyang County Industrial and Vocational School
before the end of December of every year.

 

2. Party B’s Duties and Rights

 

2.1Party B shall enjoy the right to independently operate the school granted by
the State, to implement various vocational education policies of the State, and
assume corresponding legal responsibilities.

 

2.2Party B shall achieve the objective of school running cooperation jointly
determined by Party A and Party B.

 

2.3Party B shall enjoy the right of independent operations of school and
personnel management and the right of accrual and distribution of operational
funds.

 

2.4During the term of the Agreement, Party B shall recruit and employ teaching
staff members on the basis of competitive selection and dismiss the teaching
staff members in accordance with the relevant national laws, regulations and the
employment contract.

 

 

 

 

2.5During the term of Agreement, Party B shall evaluate the students’ number
that can be undertaken by the present teaching staff members in accordance with
the relevant regulations of vocational school. And then Party A and Party B
shall cooperate to evaluate and confirm the actual teaching and administrative
staff numbers for every 100 newly-added students. As to the actually newly-added
staff, 30% shall be designated by Party A, and 70% by Party B.

 

As to the newly-added teaching staff members designated by Party B, Party B
shall be responsible for their social pension insurance, employment injury
insurance, unemployment insurance, medical insurance and wage, and their wage
shall not be lower than the state-recruited teaching staff members of the same
designated by Party A in the same year. When the cooperation expires, Party B
shall be responsible for terminating the employment contract signed with the
staff recruited by Party B and assume corresponding personnel disputes.

 

2.6During the term of Agreement, Party B shall employ the staff in accordance
with relevant laws and enjoy the right to independently employ and dismiss
teaching staff members and have the right of management and quantitative
assessment on the teaching staff members. As to the teaching staff members of
the former Industrial and Vocational School, they will continue to be employed
for the first year, and after the first year, Party B may adopt the competitive
selection system to dismiss any teaching staff members unsuitable for their
jobs, but the dismissed teaching staff members shall not exceed 3% of the
teaching staff members provided by Party A in the first year.

 

2.7During the term of cooperation, Party B warrants the legal rights and
benefits of teaching staff members. As to the administrative staff (including
the retired administrative staff), teaching staff members (exclude those have
been dismissed) and all the retired staff, Party B shall ensure that they shall
receive all the subsidiaries and allowances required by the relevant policies
and regulations (including various subsidiaries and allowances); on the basis it
is not lower than the average welfare level of the existing staff of the school,
with gradual expansion of the scale of the school, the welfare and treatment of
the administrative staff (include the retired staff ) and teaching staff members
shall also gradually increase in a direct proportion.

 

2.8During the term of the Agreement, Party B shall have the right to use school
premises, teaching houses, equipments and facilities. When the Agreement
expires, Party A shall hand over such school premises, teaching houses,
equipments and facilities to Party A (unless damages occur due to force
majeure). All the newly-added facilities and education and teaching rooms shall
become owned by Party A after the term expires.

 

2.9During the term of this Agreement, Party B shall have the right to pledge and
guarantee those newly-built houses and other fixed assets, however, such
collateralized loans shall be repaid three years before this Agreement expires.

 

2.10 Party B shall be responsible for recommending qualified students to be
employed and warrant the employment rate reaches 95% with two-year track
management.

 

2.11. During the cooperation, Party B shall be responsible for paying all the
debts and shall not leave any economic dispute to Party A.

 

2.12. During the cooperation, Party B shall strengthen the management of the
students and safety education, preventing injury accidents suffered by the
students. In case any injury accident, Changsha Huanqiu Vocational Secondary
School. Shaoyang Industrial and Vocational School shall assume 100% of the
responsibility.

 

2.13. Party B shall continue to fulfill the duties of current vocational
education training center and shall do well the training of immigrant workers,
re-employment and other government-required training, and use the training funds
(obtained from superior authorities) in accordance with the relevant regulations
and accept Party A’s instructions.

 

2.14. During the cooperation, Party B will invest a total sum of more than RMB
30 million Yuan for school running. The school construction plans will be
carried out through mutual negotiation of Party A and Party B. In principle in
the first three years, the invested capital shall be input in accordance with
the Report on the Feasibility of Constructing Shaoyang County Industrial and
Vocational High School as a County-level Vocational Educational Center, and the
such invested capital shall not be less than RMB 20 million Yuan; Party B shall
invest RMB 0.8 to 1 million every year to satisfy the school development.

 

2.15. During the cooperation, Party B warrants that all the policy-based funds
Party A applies and obtains from superior authorities in the name the school be
used for the school running and development (according to priority, such
policy-based funds shall be used for paying the debts incurred by the former
industrial and vocational school, and the expenses caused by the land
confiscation and school construction of Changsha Huanqiu Vocational Secondary
School. Shaoyang Industrial and Vocational School), and such policy-based fund
shall not be used for any other purpose.

 

2.16. During the cooperation, Party B warrants that all the students
subsidiaries from the superior authorities shall be granted to the students to
help them receive vocational education, and such students subsidiaries shall not
be used for any other purpose.

 

 

 

 

2.17. During the term of the Agreement, Party B shall not require the students
of Shaoyang Industrial and Vocational School (including the students enrolled in
the future) to study at other schools of Huanqiu Global Education Incorporation;
given the yearly enrollment plan has been achieved, and if the students wish to
study other courses (such courses are not available at Shaoyang Industrial and
Vocational School), Party B may send them to study at other schools of Huanqiu
Global Education Incorporation.

 

VI Scale of School

 

Party A’s education bureau shall be responsible for the achievement of the
enrollment plans and making the school satisfies the demand of scale
development. The school plans to newly recruit vocational school students of
over 1,000 in 2008, making the total students amount to more than 1,800; over
1,200 in 2009, making the total number amount to more than 2,400; 1,500 in 2010,
making the total students amount to more than 3,500. The number of students
studying at the school shall be over 3,500 every year.

 

VII Charge Standard

 

The charge standard will be determined by Party B pursuant to relevant policies,
school costs, and combing with actual income status of local residents, and will
be reported to price authorizes for review and approval.

 

VIII Liability for Breach of Contract

 

In case Party A and Party B breach the terms of and conditions of this
Agreement, the defaulting party shall assume corresponding legal responsibility
and be responsible for the other party’s economic losses, and pay RMB 300
thousand to the other party as the penalty for breach of contract.

 

XI Settlement of Disputes

 

Any dispute arising from the implementation of this Agreement, Party A and Party
B shall settle it through friendly consultations. In case such consultations
fail, the Shaoyang Arbitration Committee will govern the dispute.

 

X Supplemental Rules

 

1.This Agreement will become effective after Party A and Party B set their hands
and seal, and is justified by public notary office.

 

2.There exist ten copies of this Agreement and each Party shall retain one copy,
the rest copies shall be filed with relevant authorities.

 

3.Matters not covered shall be subject to the supplementary agreements signed by
Party A and Party B separately.

 

Party A: The People’s Government Party B: Changsha Huanqiu Vocational of
Shaoyang County Secondary School   (Stamp) (Stamp)_         Legal
Representative: Xiangming Zhao Legal Representative: Guangwen He (Signature)
(Signature)         Date: January 25, 2008 Date:  January 25, 2008  

 

 

